                                                                                                                                                        C
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 ofl   ·/



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Offenses Committed On or After November 1, 1987)
                                     V.

                Martin Eliab Briseno-Valenzuela                                    Case Number: 3:19-mj-23256

                                                                                   Carlos Cristobal tnan
                                                                                   Defendant's Attorney


REGISTRATION NO. 88151298

THE DEFENDANT:                                                                                        . AUC, 1 3 2019
 IZJ pleaded guilty to count(s) ---~---------------1-~~-e..
                                 1 of Complaint                                        ,..., ,,, .,.,. ,-,,,,,~-
                                                                                                              , -H,_,, ..• " ... ,.,,,,_'"'
                                                                                                                 .. ce.c,~-~.·"'·"~,-t,,<,,,oi,. rr,
 •
                                                                                                                                                  7r,


     was found gu_ilty to count(s)                                                soun :u,:,i D•.snw;1 o:• CALlhJflNIA
                                                                                  ..;·:                                                    ;J{2; i. TY
     after a plea of not guilty.                                                                                          ,,_ -· --~--'
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                  Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

 •    The defendant has been found not guilty on count(s)
                                                                           -------------------
 •    Count(s)
                   ------------------
                                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ~       TIME SERVED                              • ________ days
  IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Tuesday, August 13, 2019
                                                                                Date of Imposition of Sentence

                   ;,A ["1/ / '' ,,<
               1 / ·U'
               ;/
 Received , · f-l,l,, •
               ousM
                            l,,1JL
                                       j {,
                                       ~/ ..-"-

                                                                                 H&~LOCK
                                                                                 UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                           3: 19-mj-23256
